Citation Nr: 1533778	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for left hip degenerative joint disease.

2. Entitlement to service connection for chest pain.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for left knee degenerative joint disease.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for bilateral blepharitis, senile ectropion, and senile cataracts; and right lower eyelid squamous cell carcinoma, open angle glaucoma suspect, and nasal pterygium.

7. Entitlement to service connection for squamous cell carcinoma of the scalp and neck, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1955 to December 1956.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veterans Benefits Management System (VBMS) paperless claims processing system contains additional documents pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges additional service treatment, private and VA medical records have not obtained. The Veteran is advised that because the appeal is presently remanded, he should compile a listing of all medical care providers who treated him for the disorders in question, and provide their addresses, dates of treatment, the disorders treated, and any other information that can be used by VA to obtain these records. As to non-governmental health care providers, the Veteran must submit signed authorizations for the release of any information sought.

Remand is necessary to obtain medical records that the Veteran has identified, specifically regarding treatment while serving in Korea for his eyes and left knee and complete VA medical records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 C.F.R. § 3.159(c) (2014); see also June 2011 Statement and NA Form 13055 dated September 2012.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take the appropriate steps to attempt to obtain the medical records the Veteran identified in NA Form 13055, dated September 2012, regarding treatment for his eyes and left knee from January 1956 to December 1956 while serving in Korea, in accordance with 38 C.F.R. § 3.159(c) (2014).

2. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

3. Obtain complete VA medical records (VAMRs) and associate them with the claims file.

4. After the above development, and any other development, to include VA examinations, that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a left hip disability, chest pain, headaches, a left knee disability, hypertension, a bilateral eye disability, and squamous cell carcinoma. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that he has the responsibility to "adequately identify" those records and authorize VA to obtain them. Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005). VA is not required to develop the claim with the claimant performing only a passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

THE VETERAN IS ADVISED that he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




